DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
	Claim 9 is cancelled.
	Claims 15-16 are withdrawn.
	Claims 17-19 are newly added claims.
	In view of the amendment, filed on 02/18/2022, the following objection is withdrawn from the previous office action, mailed on 11/26/2021.
Objection to claim 1
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.
Such claim limitation(s) is/are:
Claim 1 recites “the profile guiding trim is received by a holding device which permits one of or both of the required linear or rotary degrees of freedom …” which recites a claimed place-holder of “a holding device” associated with a claimed functional limitation of “which permits the required linear and / or rotary degrees of freedom”, and therefore, it needs to be interpreted under requirements of 35 U.S.C. 112(f). The specification defines “a vertically shiftable and fixable receiving ring for the profile guiding trim (13)” as a corresponding structure for the claimed generic placeholder of “holding device (12)”. See paragraph [0042] of the published application.
Claim 18 recites “the angular position can be fixed discretely by an arresting device” which recited a claimed placeholder of “arresting device” associated with a claimed functional limitation of “the angular position can be fixed”, and therefore, it needs to be interpreted under requirements of 35 U.S.C. 112(f). The specification defines “a pawl device” as a corresponding structure for the claimed generic placeholder of “an arresting device”. See paragraph [0043] of the published application.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-8, 10-14, and 17-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation of “…the required linear or rotary degrees of freedom…” in 13th line.  There is insufficient antecedent basis for this limitation in the claim because prior to the cited limitation, the claim fails to define “…required linear or rotary degrees of freedom…”. Clarification is requested.
	Claim 1 includes the limitation of “the profile guiding trim is received by a holding device … which is vertically shiftably and fixably mounted” which renders the claim vague and indefinite because prior to the cited limitation, claim 1 recites “wherein one of or both the profile guiding trim or the profile guiding device can be spatially fixed against a displacement … and can one of or both: be shifted and fixed with regard to one of or both the vertical or lateral position or…”. So, according to the earlier citation in claim 1, if the profile guiding trim is fixed against a displacement or shift with regard to the vertical position, it is not clear how the profile guiding trim can move vertically shiftably according to the latter citation. So, the claimed subject matter is vague and indefinite because the claim includes limitations that contradict each other. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or non-obviousness.
Claims 1-8 and 10-14 are rejected under 35 U.S.C. 103 as being unpatentable over Hartmann et al. (US 2011/0274923) in view of Kopp et al. (DE 10 2005 010 808).
Hartmann et al. (US ‘923) disclose an extrusion system for producing cylindrical semi-finished plastic products. The extrusion system comprises an extruder (1) for making available a pressurized plastic melt, at least one extrusion die (7) arranged on the extruder (1) and allowing the melt to leave the extruder (1) as a substantially cylindrical plastic strand (8), a calibration unit (2) which is mounted downstream of the extrusion die (7) and through which the freshly extruded plastic strand (8) passes, said calibration unit cooling the plastic strand (8) and giving it an outer diameter (d), a brake device (3) mounted downstream of the calibration unit (2) and adapted to introduce a variable axial force (A) into the plastic strand (8), said axial force being opposite to the advance of the plastic strand, and a force transducer (9) measuring the axial force (A) introduced into the plastic strand (8) by the brake device (3). The aim of the invention is to improve said extrusion system in such a manner that a better standard quality can be obtained and that it is suitable for the processing of high-temperature resisting plastics.
[AltContent: textbox (A take-off device (15))][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: textbox (A profile guiding device (10))][AltContent: arrow][AltContent: textbox (A calibration unit (2))]
    PNG
    media_image1.png
    403
    589
    media_image1.png
    Greyscale

[AltContent: arrow][AltContent: textbox (A holding device (9))][AltContent: arrow][AltContent: arrow][AltContent: textbox (A profile guiding device (18))][AltContent: textbox (Profile guiding trim (16, 10))][AltContent: arrow][AltContent: arrow]
    PNG
    media_image2.png
    280
    524
    media_image2.png
    Greyscale

For this purpose, the brake device (3) comprises at least one brake block (16) having a friction surface (19) which brake block is guided so as to be radially movable relative to the plastic strand (8). A radial force (R) is applied to the radially movably guided brake block (16) with its friction surface (19) resting on the periphery of the plastic strand (8) to introduce the axial force (A) into the plastic strand (8). The friction surface (19) has the shape of a grooved section of the surface area of a cylinder. (See the abstract)
Therefore, as to claim 1, Hartmann et al. (US ‘923) teach an apparatus for supporting an erection of a plastics profile during a start-up process of an extrusion line for the extrusion of plastic profiles, wherein an initially bulky profile strand of the plastics profile, which is withdrawn through a calibration unit (2), can be enclosed by a profile guiding trim (16, 10) of a profile guiding device (18) in front of the take-off device (15), wherein the profile guiding trim (16, 10) or the profile guiding device (18) can be spatially fixed against a displacement in an extrusion direction in front of an inlet region into the take-off device (15) and can be shifted and fixed with regard to the vertical or lateral position, wherein the profile guiding trim (16, 10) is received by a holding device (9) which permits a required linear degrees of freedom and inhibits further degrees of freedom and which is vertically shift-ably and fixably mounted.
	Hartmann et al. (US ‘923) disclose the take-off device (15); however, it is silent on type of the take-off device (15) that is a caterpillar take-off device, as claimed in claim 1.
In the analogous art, Kopp et al. (DE ‘808) disclose an extrusion apparatus comprising: an extruder; a die; a calibration and cooling device; and additional downstream devices a caterpillar take-off unit (4) which is electrically connected to the control unit and on changing the profile type the caterpillar track spacing is altered to match the new profile. (See the abstract)
Therefore, as to claim 1, Kopp et al. (DE ‘808) teach a caterpillar take-off unit (4) in front of the guiding device (3).
[AltContent: textbox (A caterpillar take-off unit (4))][AltContent: arrow]
    PNG
    media_image3.png
    371
    594
    media_image3.png
    Greyscale

	It would have been obvious for one of ordinary skill in the art at the time of Applicant’s invention to modify the take-off operation of profile strand of the plastic profile, as taught by Hartmann et al. (US ‘923), through selecting a caterpillar take-off device in order to improve the workability of the take-off operation to have an enhanced controllability in taking-off the profile strand during changing the profile type or size occurs by the calibrator, as suggested by Kopp et al. (DE ‘808).
	As to claims 2 and 3, Hartmann et al. (US ‘923) teach the profile guiding trim (19, 20) comprises an opening which is adapted to an outer contour of the plastics profile, wherein a contour of the opening is spaced apart from the contour of the plastics profile with an offset, wherein the offset can be within 1 to 2 mm based on teachings of Hartmann et al. (US ‘923).
	As to claims 4 and 5, Hartmann et al. (US ‘923) disclose at the opening of the profile guiding trim (19, 20), an inlet slope is arranged, wherein the inlet slope can have a length of 8 to 20 mm or can have an angle of 10 to 30 degrees with respect to the extrusion axis.
	As to claim 6, Hartmann et al. (US ‘923) teach the profile guiding trim (19, 20) is of multipart.
	As to claim 7, Hartmann et al. (US ‘923) discloses the parts of the profile guiding trim (19, 20) can be positively connected to each other.
	As to claim 8, Hartmann et al. (US ‘923) disclose for a contour of the plastic profile comprising grooves, the grooves are disregarded in that a guiding contour of the opening does not protrude into the grooves of the plastic profile.
	As to claim 10, Hartmann et al. (US ‘923) teaches the profile guiding trim (19, 20) is rotatable and an angular position can be fixed discretely.
	As to claim 11, Hartmann et al. (US ‘923) discloses the holding device for the profile guiding trim is horizontally shiftably and fixably mounted on a supporting rail stationarily attached to the caterpillar take-off.
	As to claim 12, Hartmann et al. (US ‘923) disclose at least one insert made of a wear-resistant material is arranged in a region of the profile guiding trim (16, 10).
	As to claim 13, Hartmann et al. (US ‘923) teach the plastics profiles comprise hollow chambers.
	As to claim 14, Hartmann et al. (US ‘923) disclose the plastics profiles are window profiles.
Claims 1-8, 10-14, and 17-19 are rejected under 35 U.S.C. 103 as being unpatentable over Woelfl (EP 0425942), the foreign prior art submitted by Applicant, in view of Kopp et al. (DE ‘808).
Woelfl (EP ‘942) discloses calibration and cooling apparatus for extruded plastic tubes. In a run-through cooling chamber 1 which is under negative pressure and has spray nozzles 3a, 3b, which are for a cooling fluid and are directed at the through-running tube 8, there extends from the inlet to the outlet of the tube 8 a guide element 2a, 2b, which is arranged slightly outside the operationally required position of the through-running tube 8. The guide element 2a, 2b is provided with a plurality of openings, through which spray nozzles 3a, 3b arranged behind them spray the cooling fluid onto the through-running tube 8. Provided at the inlet and at the outlet of the run-through cooling chamber 1 there are calibrating and sealing rings 7a and 7b, which comprise part-rings and can be opened out for the purpose of easier introduction of the beginning of the tube into the run-through cooling chamber (1). (see the English abstract)
[AltContent: textbox (Profile guiding trim (2a, 2b))][AltContent: arrow][AltContent: arrow][AltContent: textbox (A calibration unit (7a, 7b))][AltContent: arrow][AltContent: arrow]
    PNG
    media_image4.png
    376
    342
    media_image4.png
    Greyscale

	Therefore, as to claim 1, Woelfl (EP ‘942) teaches an apparatus for supporting an erection of a plastics profile during a start-up process of an extrusion line for the extrusion of plastic profiles, wherein an initially bulky profile strand of the plastics profile, which is withdrawn through a calibration unit (7a, 7b), can be enclosed by a profile guiding trim (2a, 2b) of a profile guiding device, wherein the profile guiding trim (2a, 2b) or the profile guiding device can be spatially fixed against a displacement in an extrusion direction in front of an inlet region and can be shifted and fixed with regard to the vertical or lateral position, wherein the profile guiding trim (2a, 2b) is received by a holding device which permits a required linear degrees of freedom and inhibits further degrees of freedom and which is vertically shift-ably and fixably mounted. However, Hartmann et al. (US ‘923) is silent on a caterpillar take-off device positioned after a profile guiding device, as claimed in claim 1.
In the analogous art, Kopp et al. (DE ‘808) disclose an extrusion apparatus comprising: an extruder; a die; a calibration and cooling device; and additional downstream devices a caterpillar take-off unit (4) which is electrically connected to the control unit and on changing the profile type the caterpillar track spacing is altered to match the new profile. (See the abstract)
[AltContent: arrow][AltContent: textbox (A caterpillar take-off unit (4))]
    PNG
    media_image3.png
    371
    594
    media_image3.png
    Greyscale

	Therefore, as to claim 1, Kopp et al. (DE ‘808) teach a caterpillar take-off unit (4) in front of the guiding device (3).
	It would have been obvious for one of ordinary skill in the art at the time of Applicant’s invention to modify the take-off operation of profile strand of the plastic profile, as taught by Woelfl (EP ‘942), through positioning a caterpillar take-off device take-off unit in front of the guiding device in order to improve the workability of the take-off operation to have an enhanced controllability in taking-off the profile strand during changing the profile type or size occurs by the calibrator, as suggested by Kopp et al. (DE ‘808).
	As to claims 2 and 3, Woelfl (EP ‘942) teaches the profile guiding trim (2a, 2b) comprises an opening which is adapted to an outer contour of the plastics profile, wherein a contour of the opening is spaced apart from the contour of the plastics profile with an offset, wherein the offset can be within 1 to 2 mm based on teachings of Woelfl (EP ‘942).
	As to claims 4 and 5, Woelfl (EP ‘942) discloses at the opening of the profile guiding trim (2a, 2b), an inlet slope is arranged, wherein the inlet slope can have a length of 8 to 20 mm or can have an angle of 10 to 30 degrees with respect to the extrusion axis.
	As to claim 6, Woelfl (EP ‘942) teaches the profile guiding trim (2a, 2b) is of multipart.
	As to claim 7, Woelfl (EP ‘942) discloses the parts of the profile guiding trim (2a, 2b) can be positively connected to each other.
	As to claim 8, Woelfl (EP ‘942) discloses for a contour of the plastic profile comprising grooves, the grooves are disregarded in that a guiding contour of the opening does not protrude into the grooves of the plastic profile.
	As to claim 10, Woelfl (EP ‘942) teaches the profile guiding trim (2a, 2b) is rotatable and an angular position can be fixed discretely.
	As to claim 11, Woelfl (EP ‘942) in view of Kopp et al. (DE ‘808) disclose the holding device for the profile guiding trim is horizontally shiftably and fixably mounted on a supporting rail stationarily attached to the caterpillar take-off.
	As to claim 12, Woelfl (EP ‘942) disclose at least one insert made of a wear-resistant material is arranged in a region of the profile guiding trim (2a, 2b).
	As to claim 13, Woelfl (EP ‘942) teach the plastics profiles comprise hollow chambers.
	As to claim 14, Woelfl (EP ‘942) disclose the plastics profiles are window profiles.
	As to claim 17, Woelfl (EP ‘942) discloses the parts of the profile guiding trim can be connected to each other via at least one dovetail connection and / or at least one spring and groove.
	As to claim 18, Woelfl (EP ‘942) teaches the angular position can be fixed discretely by an arresting device.
	As to claim 19, Woelfl (EP ‘942) discloses the angular position can be fixed discretely by a pawl device.
Response to Arguments
Applicant's arguments, filed on 02/18/2022, have been fully considered but they are not persuasive.
Applicant argues Hartmann and Kopp both fail to teach the profile guiding trim received by the holding device and “the holding device (12) is configured as a vertically shiftable and fixable receiving ring for the profile guiding trim (13)”. 
	This is not found persuasive because, first, Hartmann et al. (US ‘923) teach an apparatus for supporting an erection of a plastics profile during a start-up process of an extrusion line for the extrusion of plastic profiles, wherein the profile guiding trim (16, 10) is received by a holding device (9) which permits a required linear degrees of freedom and inhibits further degrees of freedom and which is vertically shift-ably and fixably mounted. Second, it is noted that the features upon which the arguments rely on such as “the holding device (12) is … fixable receiving ring for the profile guiding trim (13)” is not recited in the rejected claim(s) while such feature can provide a potential for the claimed subject matter to overcome the cited references.  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
	Further, Applicant argues that by using such a cylindrical shape, a profile (from Hartmann) cannot be erected since such a shape can not exert a rotary force. Moreover, Applicant argues that “the friction surfaces are not received by a holding device, which permits the required linear and / or rotatory degrees of freedom and inhibits further degrees of freedom.”
	This is not found persuasive. First, exerting a rotary force is not a requirement by the claim as the claim recites “…the profile guiding trim is received by a holding device which permits one of or both of the required linear or rotary degrees of freedom…”. Second, the profile guiding trim (16, 10) is received by a holding device (9) which permits a required linear degrees of freedom.
Finally, after a full review of the submitted remarks in view of rejections and the cited prior art, it has been concluded that there are differences in interpreting the cited references in view of the claimed subject matter between the Applicant and the Office. Therefore, Examiner would like to suggest that if Applicant’s Counsel believes that an interview can benefit the prosecution of the instant application, Applicant’s Counsel is kindly invited to contact the undersigned examiner.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Relevant Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Klever (US 2010/0300172) discloses an apparatus for supporting tubes in extrusion lines, comprising: a tube support mechanism that is adapted to a respective tube diameter that is being transported, wherein said tube support mechanism is provided with at least one articulated link chain configured to rest against at least part of a circumference of a tube being transported, further wherein said at least one articulated link chain is comprised of chain links having end faces directed toward the tube being transported, further wherein said chain links are disposed in at least two planes, further wherein said chain links overlap one another from plane to plane in overlap zones, further wherein said chain links are pivotably connected to one another in said overlap zones, and wherein facing ends of said chain links of a given plane of chain links are provided with identical gear wheel contours that mesh with one another.


Correspondence Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEYED MASOUD MALEKZADEH whose telephone number is (571)272-6215. The examiner can normally be reached M-F 9:00AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SUSAN D. LEONG can be reached on (571)270-1487. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/SEYED MASOUD MALEKZADEH/         Primary Examiner
Art Unit 1754                                                                                                                                                                                               	06/03/2022